Name: Commission Implementing Regulation (EU) 2019/1027 of 21 June 2019 approving non-minor amendments to the specification for a name entered in the register of protected designations of origin and protected geographical indications Ã¢ Tiroler SpeckÃ¢ (PGI)
 Type: Implementing Regulation
 Subject Matter: consumption;  Europe;  foodstuff;  regions of EU Member States;  marketing
 Date Published: nan

 24.6.2019 EN Official Journal of the European Union L 167/18 COMMISSION IMPLEMENTING REGULATION (EU) 2019/1027 of 21 June 2019 approving non-minor amendments to the specification for a name entered in the register of protected designations of origin and protected geographical indications Tiroler Speck (PGI) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) No 1151/2012 of the European Parliament and of the Council of 21 November 2012 on quality schemes for agricultural products and foodstuffs (1), and in particular Article 52(3)(a) thereof, Whereas: (1) Pursuant to the first subparagraph of Article 53(1) of Regulation (EU) No 1151/2012, the Commission examined application sent by Austria for the approval of amendments to the specification for the protected geographical indication (henceforth PGI) Tiroler Speck, registered under Commission Regulation (EC) No 1065/97 (2). (2) Since the amendments in question were not minor within the meaning of Article 53(2) of Regulation (EU) No 1151/2012, the Commission published the amendment application in the Official Journal of the European Union (3) as required by Article 50(2) of Regulation (EU) No 1151/2012. This was also the first time a single document for Tiroler Speck was published. (3) Concretely, the product specification applicable when the application for amendment was sent to the Commission provided, in its labelling rules, that the protected geographical indication Tiroler Speck could not be translated into any other language. The proposed amendment aimed, among other things, at allowing the use of the protected name in translation under certain circumstances. (4) On 7 May 2018 the Commission received a notice of opposition from Italy. The related reasoned statement of opposition was received by the Commission on 5 July 2018. Italy opposed to the amendment of the labelling limitations concerning the use of translations of the protected name. On the grounds of Article 10(1)(c) of Regulation (EU) No 1151/2012, Italy claimed that the allowed use of the protected name in translation, although in conjunction with the protected name in German language, would jeopardise the existence of an entirely or partly identical name (SÃ ¼dtiroler Speck/Speck Alto Adige (PGI)). (5) Finding such opposition admissible, by letter dated 16 August 2018, the Commission invited Austria and Italy to engage in appropriate consultations for a period of three months to seek agreement among themselves in accordance with their internal procedures. (6) An agreement was reached between the parties. Austria communicated the results of the agreement to the Commission by letter of 30 August 2018. Austria and Italy agreed that the labelling rules of the product specification of the name Tiroler Speck (PGI) should maintain the prohibition to use the translations of the protected name in labelling. In the light of the above, it is to conclude that, as regards the labelling rules, the agreement has superseded the application for amendment. (7) In accordance with point 5.5 of the published amendment application, the labelling provisions of the product specification should have been replaced by the following: On every unit which is packaged and ready for sale, the holding number, a batch identifier in the form of a batch number or date, and the words Tiroler Speck PGI  must appear in this form in a prominent place and in a legible and indelible manner. In addition, the cut of meat used and/or the producer's region within the defined geographical area can also appear. Examples of labelling:  Tiroler Speck PGI bacon   Tiroler Speck PGI made from ham   Tiroler Speck PGI loin Speck from the Zillertal   Tiroler Speck PGI made from belly pork, from the Ã tztal region . An indication in the common language of the marketing area may be used, provided that the German term Tiroler Speck PGI  is also given. Names, business names and private labels may also be displayed, provided that the resulting packaging is not misleading. (8) The justification given for these changes in the amendment application was the following: Detailed and comprehensive rules on labelling help to improve transparency and the information given to consumers. The use of additional information has also been regulated in order to indicate more precisely the cut of meat used and/or the producer's region within the defined geographical area, such that the regionality of the product is emphasised and a more detailed description of the product is provided by including additional information on the cuts of meat used. This provides a more accurate description of the product and more targeted information for consumers. (9) In accordance with the above mentioned agreement, the labelling provision of the product specification will be, instead, replaced by the following: On every unit which is packaged and ready for sale, the holding number, a batch identifier in the form of a batch number or date, and the name of the protected geographical indication, Tiroler Speck , must be featured in a prominent place and in a legible and indelible manner. The name of the protected geographical indication, Tiroler Speck , may not be translated into another language. The term protected geographical indication  and/or the abbreviation PGI  must immediately follow the name of the protected geographical indication, Tiroler Speck , and may also appear in a common language other than German, either instead of or as well as the German version. For better information of consumers, descriptive terms for the product, including the cut of meat used ( bacon , loin Speck , belly Speck ; or made from ham , made from loin pork , made from belly pork ), may also be used in the common language of the country in which the product is being marketed. However, these terms must be clearly separated from the protected geographical indication Tiroler Speck . This can be achieved by separating the terms over different lines, although sufficient line spacing must be maintained. On technical labelling , however, it may not be possible to separate the two terms by line due to space restrictions. Without prejudice to the obligation to make a clear distinction between the protected geographical indication and the additional descriptive name, on so-called technical labels , i.e. labels which are generally affixed to the back packaged product and ready to be marketed, it may happen that due to limited space, a separation of the two indications on different lines is not possible. Translations of references to the region of Tyrol as the place of origin must not be added to the descriptive terms for the product. The producer's region within the defined geographical area may also be given, but must be separate from the protected geographical indication Tiroler Speck  and the term protected geographical indication  and/or the abbreviation PGI . Names, business names and private labels may also be displayed, provided that the resulting packaging is not misleading. (10) The justification given for these changes in the agreement, to be considered as part of the amendment application, as amended by the agreement, is the following: On the one hand, it will continue to be ensured that the protected name Tiroler Speck  is used only in its registered version. On the other hand, the requested amendment provides for additional descriptive information concerning the product as regards the cuts of meat used and the producer's region within the defined geographical area. This would result in an exhaustive and transparent information of the buyers, within the meaning of Regulation (EU) No 1169/2011, and in a more detailed information as to the protected geographical indication Tiroler Speck . The following formulations may be mentioned as examples: Tiroler Speck PGI  Bacon  from the Zillertal , Tiroler Speck PGI  made from ham , Tiroler Speck PGI Bacon.  (11) As it complies with the provisions of Regulation (EU) No 1151/2012 and EU legislation, the content of the agreement concluded between Austria and Italy should be taken into account (12) The single document was amended accordingly. The changes made to the single document following the agreement are not substantial and, in any event, they set back the labelling provision challenged in the opposition at the status quo. Therefore, a repetition of the scrutiny, as provided for in Article 51(4) of Regulation (EU) No 1151/2012, is not required. The consolidated version of the single document should, however, be published for information. (13) In the light of the above, the Commission considers that the amendment should be approved as modified by the agreement, HAS ADOPTED THIS REGULATION: Article 1 The amendments to the specification published in the Official Journal of the European Union regarding the name Tiroler Speck (PGI), as amended in accordance with this Regulation, are hereby approved. The consolidated single document is set out in the Annex to this Regulation. Article 2 This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 21 June 2019. For the Commission The President Jean-Claude JUNCKER (1) OJ L 343, 14.12.2012, p. 1. (2) Commission Regulation (EC) No 1065/97, of 12 June 1997, supplementing the Annex to Regulation (EC) No 1107/96 on the registration of geographical indications and designations of origin under the procedure laid down in Article 17 of Council Regulation (EEC) No 2081/92 (OJ L 156, 13.6.1997, p. 5.). (3) OJ C 46, 8.2.2018, p. 8. ANNEX TIROLER SPECK EU No: PGI-AT-02162  8.8.2016 PDO ( ) PGI (X) 1. Name(s) Tiroler Speck 2. Member State or Third Country Austria 3. Description of the agricultural product or foodstuff 3.1. Type of product Class 1.2. Meat products (cooked, salted, smoked, etc.) 3.2. Description of product to which the name in (1) applies Tiroler Speck PGI is a traditionally artisanal cured pork product made from boneless leg, loin, belly, shoulder or neck, which is then dry-salted, seasoned with a particular blend of spices including at least juniper, black pepper and garlic, cured, cold smoked according to a region-specific process using at least 50 % beech or ash wood, and air dried. The outer colour is dark brown, and the cut surface is reddish with a white layer of fat. The smell is intensely and aromatically spicy with clear mature notes and a smoky fragrance. The taste is slightly spicy, passing from clear and recognisable smoky notes to a full meaty flavour and rounded off with a recognisable saltiness. Physico-chemical and microbiological properties: Water/protein ratio: max. 1,7 (tolerance + 0,2) Salt content (NaCl): max. 5,0 % (tolerance + 1,5 % [centre] + 2,0 % [edge]) Tiroler Speck is made exclusively in the defined geographical area and is available, in its final form, either vacuum-packed or packaged in a controlled atmosphere, and either unsliced, in sections or in slices. 3.3. Feed (for products of animal origin only) and raw materials (for processed products only) The cuts of meat used for Tiroler Speck PGI originate in the European Union and comprise the leg with rind, with or without topside, loin with rind, belly with rind (with or without soft bones), shoulder clod with rind, and neck without rind, all with bones removed and cut in accordance with good manufacturing practice. 3.4. Specific steps in production that must take place in the identified geographical area All production steps (from salting to the final product) take place in the defined geographical area. 3.5. Specific rules concerning slicing, grating, packaging, etc. of the product the registered name refers to Tiroler Speck PGI must be sliced by a specialist trained in the production of Tiroler Speck PGI, known as a Tiroler Speckmeister, or be sliced under his or her supervision. During slicing, each finished batch must be given a sensory check to ensure there are no unwanted deviations in colour or taste. If there are defects (such as putrefaction, colour defects or the undesirable formation of a dry edge) immediate steps must be taken to adjust the control parameters (such as temperature, humidity or the duration of each step in the process) for the batches or units still in production. To enable this quality assurance to happen promptly, the activities for the production of packaged units of Tiroler Speck PGI are performed exclusively within the production holding or the group of holdings (i.e. a business holding with multiple sites, each performing individual stages of the production of Tiroler Speck PGI, or multiple postal addresses in the same district). In order to avoid any detrimental effects from oxidation or drying out, or from microbiological spoilage due to mould growth, and thereby to avoid a loss of quality, the time between slicing and packaging it must be kept short, which is why packaging of Tiroler Speck PGI either unsliced, in sections or in slices, vacuum-packed or in a controlled atmosphere, must take place within the defined geographical area. However, if, due to specific arrangements, a period of storage is required before slicing begins, this must take place only in vacuum packaging or in a controlled atmosphere (initial packaging) to avoid loss of quality from further drying out or from microbiological spoilage due to mould growth. Tiroler Speck PGI is then either cut into pieces for domestic use or removed from the rind, prepared and cut into slices or made kitchen-ready, and either vacuum-packed or packaged in a controlled atmosphere (final packaging). Tiroler Speck PGI can be sold unsliced to establishments within the food retail sector, provided that it is sliced in the presence of the purchaser and that this share of unsliced Tiroler Speck PGI does not exceed 10 % of the corresponding day's batch, and that, when checked as part of the slicing process (into sections, slices, cubes etc.), the remaining amount does not show any signs that the batch contains defects such as to suggest that the Speck to be sold unsliced is defective. 3.6. Specific rules concerning labelling of the product the registered name refers to On every unit which is packaged and ready for sale, the holding number, a batch identifier in the form of a batch number or date, and the name of the protected geographical indication, Tiroler Speck, must be featured in a prominent place and in a legible and indelible manner. The name of the protected geographical indication, Tiroler Speck, may not be translated into another language. The term protected geographical indication and/or the abbreviation PGI must immediately follow the name of the protected geographical indication, Tiroler Speck, and may also appear in a common language other than German, either instead of or as well as the German version. Descriptive terms for the product, including the cut of meat used (bacon, loin Speck, belly Speck; or made from ham, made from loin pork, made from belly pork), may also be used in the common language of the country in which the product is being marketed. However, these terms must be clearly separated from the protected geographical indication Tiroler Speck. This can be achieved by separating the terms over different lines, although sufficient line spacing must be maintained. On technical labelling, however, it may not be possible to separate the two terms by line due to space restrictions. Translations of references to the region of Tyrol as the place of origin must not be added to the descriptive terms for the product. The producer's region within the defined geographical area may also be given, but must be separate from the protected geographical indication Tiroler Speck and the term protected geographical indication and/or the abbreviation PGI. Names, business names and private labels may also be displayed, provided that the resulting packaging is not misleading. 4. Concise definition of the geographical area Province of Tyrol 5. Link with the geographical area In Tyrol's mountainous landscape, which is characterised by farmland, the production of Speck as a means to preserve fresh meat has been developed and refined across many generations. Knowledge of the special recipe of spices and the traditional production method for Tiroler Speck was passed down by each generation of farmers to their children. This tradition, handed down from person to person, developed into a generally accepted standard for today's commercial Tiroler Speck production. The drying process in the clean Tyrolean mountain air, the gentle smoking process using specific spice mixes, and the use of beech or ash wood to create the smoke  all of which are necessary components of the production process  constitute a special, region-specific procedure which lends Tiroler Speck its characteristic dark brown appearance. With the exception of the Schopfspeck [neck Speck], the cut surfaces exhibit a white fat cover and the meat is a bold red colour, which darkens towards the meat side. The unmistakeable characteristics of this product are its aromatically spicy fragrance with recognisable mature notes and its lightly spiced flavour with smoky and salty notes, all the while underpinned by the aroma of the pork. Within this broader picture, regional variations and subtle changes to the organoleptic properties are common, depending on the cultural peculiarities that have taken root in the corresponding regions and valleys of the defined geographical area. Accordingly, certain aspects of the product's typical nature, such as the taste profile or the hints of smoked wood, take on particular regional characteristics without influencing or altering the overall identity of Tiroler Speck PGI. The traditional production method that has developed in the geographical area is based on the expertise of the producers, which has been passed down over the centuries. The knowledge and artisanal tradition of the Tiroler Speckmeister ensure that the high quality of the product is preserved. The Tiroler Speckmeister's centuries of practical experience regarding the effects that the raw materials and climatic conditions have on the quality of the product (including knowledge of disruptive influencing factors, the causes of abnormalities, the constantly changing properties of the raw materials and environmental factors and the reciprocal effects of the production parameters) play an essential role in achieving the high standard of quality of the final product. The duration of the air-drying process is therefore measured by the Tiroler Speckmeister based on the current climatic conditions in the region and the size of the cut of meat. This is to ensure a careful drying process and a product of unimpaired quality with all its characteristic features (dark brown exterior colour, medium-firm to firm texture, juniper flavour with recognisable salty notes and a smoky fragrance). The supervision of the production process by the Tiroler Speckmeister, who receives regular further specialist training, prevents any detrimental effects on the product and any loss of quality. Reference to publication of the product specification (Article 6(1), second subparagraph, of the Regulation) https://www.patentamt.at/herkunftsangaben/tirolerspeck/